 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    KEVON MOSES,                                      Case No.: 1:18-cv-00995-AWI-SKO (PC)

12                        Plaintiff,
                                                        ORDER ADOPTING FINDINGS AND
13            v.                                        RECOMMENDATIONS AND DISMISSING
                                                        ACTION
14    BITER, et al.,
                                                        (Doc. 16)
15                        Defendants.
16

17          Plaintiff Kevon Moses is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States magistrate

19   judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 20, 2019, the magistrate judge issued an order finding that Plaintiff failed to

21   state a cognizable claim and granting leave to file an amended complaint. (Doc. 13.) Plaintiff

22   failed to file an amended complaint or to otherwise respond to the screening order. Thus, on

23   October 7, 2019, the magistrate judge issued an order to show cause (“OSC”) why this action

24   should not be dismissed. (Doc. 14.) Plaintiff failed to respond to the OSC. Accordingly, the

25   magistrate judge issued findings and recommendations to dismiss this action for failure to comply

26   with a court order and for failure to state a claim. (Doc. 16.) Plaintiff has not filed objections, and

27   the time to do so has passed. (See id.)

28
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 2   de novo review of this case. Having carefully reviewed the file, the Court finds the findings and

 3   recommendations to be supported by the record and proper analysis.

 4          Accordingly, the Court HEREBY ORDERS:

 5          1.      The findings and recommendations filed on November 15, 2019, (Doc. 16), are

 6                  ADOPTED in full;

 7          2.      This action is DISMISSED; and

 8          3.      The Clerk of the Court is DIRECTED to close this case.

 9
     IT IS SO ORDERED.
10

11   Dated: January 17, 2020
                                                 SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                       2
